Citation Nr: 1215158	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold injury of the feet, claimed as frostbite.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for residuals of cold injury of the hands has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's cold injury residuals of the feet are etiologically related to his severe cold exposure in active service.  


CONCLUSION OF LAW

Cold injury residuals of the feet were incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that cold exposure during his military service caused frostbite of his feet and that he has residuals of the cold injury.  He testified that as military policeman, he had significant duties outside in the cold weather while stationed at Nuremburg, Germany.  He recalled instances of sweating feet with exposure to cold air following it.  Although his service treatment records (STRs) are silent as to treatment for cold injuries, the Veteran testified that he sought in-service treatment from the First Sergeant with respect to his complaints of cold injuries of his feet.  He recalled being advised to just soak his feet in lukewarm water following cold exposure.  The Veteran contends that he has suffered with foot problems ever since he was discharged from service, and that he sought treatment within his first post-service year.  He further related that he was denied jobs based upon his foot disability, and has never been exposed to such cold weather as he was while serving in Germany.  

The Veteran currently receives private foot care related to his treatment for diabetes mellitus.  In a December 2007 letter from the Veteran's treating podiatrist, he indicated that the Veteran currently has classic signs and symptoms related to a history of frostbite.  The podiatrist indicated the Veteran had bilateral nail dystrophy in all digits, mild paraesthesias, and mixed sensory loss.  The podiatrist further indicated that the Veteran's neuritic complaints were well before his diagnosis of diabetes.  

On review of the evidence above, the Board notes the Veteran has asserted that he has experienced foot problems beginning with cold exposure during service and that they have continued since.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no documentation of cold injuries incurred during service, the Veteran has credibly reported severe cold exposure in service and chronic bilateral foot problems since service.  This cold exposure is consistent with his military duties in Germany.

Ultimately, the record demonstrates in-service cold exposure, a current diagnosis of cold injury residuals of the feet, and credible evidence of continuity of symptomatology from service to the present time.  Thus, service connection for cold injury residuals of the feet is warranted. 

ORDER

Service connection for residuals of cold injury of the feet is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


